Citation Nr: 1700398	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disability for purposes of obtaining outpatient treatment and/or for compensation purposes.

2.  Entitlement to a rating in excess of 10 percent prior to July 22, 2011, and on and after September 1, 2011, for right knee chondromalacia with synovitis.


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1998 to January 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

During the pendency of this appeal, a temporary total rating was assigned to the Veteran's service-connected right knee chondromalacia with synovitis for convalescence following a surgery procedure.  This temporary total rating was effective from July 22, 2011 to September 1, 2011.  The Board has modified the Veteran's claim to reflect this decision.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

Dental

In September 2009, the Veteran submitted a claim of entitlement to service connection for a "dental condition," that he stated was "incurred and has continued since [his] military service."   Therein, the Veteran did not provide any elaboration as to whether he was seeking service connection for compensation purposes and/or for purposes of outpatient dental treatment.  However, in his July 2010 notice of disagreement, the Veteran asserted that he was entitled to "some form of dental care."

VA is required to consider claims under all applicable provisions of law and regulation whether or not the applicable provision is specifically raised.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Veteran's statements reasonably raise a claim of entitlement to service connection for a dental disability for purposes of compensation and for purposes of VA outpatient dental treatment.  38 C.F.R. § 20.202 (2016); see Mays v. Brown, 5 Vet. App. 302 (1993).

Throughout the pendency of this appeal, the RO's adjudication of the Veteran's claim has been limited to his entitlement to service connection for a dental disability for purposes of disability compensation.  The RO has yet to adjudicate the issue of whether the Veteran is entitled to service connection for a dental disability for purposes of outpatient dental treatment.  As such, in the interest of fairness and due process, the Board finds that this claim must be remanded in order for the RO or AMC to consider it in the first instance.

Right Knee

Pursuant to the Veteran's claim, he was most recently provided a VA examination in September 2011.  The Board finds that this examination is too remote to adequate assess the current severity of the Veteran's right knee disability, and the evidence of record is otherwise insufficient to properly adjudicate his claim.   See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, the Veteran was provided several VA examinations pursuant to his claim.  None of these examinations included testing that assessed his right knee passive range of motion, range of motion during weight-bearing, or range of motion during non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the Board finds that a remand is required in order to provide the Veteran an additional VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO or AMC should provide the Veteran with a VA examination to determine the current degree of severity of his right knee chondromalacia with synovitis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or AMC must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare-ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner is directed to express any functional loss or functional limitations in terms of the degree of additional loss of range of motion.  Additionally, the examiner must ascertain the Veteran's active range of motion, passive range of motion, range of motion on weight-bearing, and range of motion on non-weight-bearing. 

A thorough rationale should be provided for any rendered opinion.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above, including whether the Veteran is entitled to service connection for a dental disability for the purpose of outpatient dental treatment.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

